Citation Nr: 0412985	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  00-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1944 to April 
1946.  He died on April [redacted], 1987.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the RO.  

The RO previously denied service connection for the cause of 
the veteran's death by June 1987 rating decision that became 
final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2003).  

In July 2001, the Board determined that new and material 
evidence had been received and reopened the claim.  See 
38 C.F.R. § 3.156 (2001, 2003).  The Board subsequently 
remanded the case for further action by the RO.  



FINDINGS OF FACT

1.  The veteran died in April 1987.  The immediate cause of 
death was arteriosclerotic heart disease.  Other significant 
conditions contributing to death but not related to the 
terminal disease were chronic obstructive pulmonary disease 
(COPD) and hypertension.  

2.  The veteran did not manifest hypertension or heart or 
lung disease in service or for many years thereafter.  

3.  The veteran is not shown to have suffered a chest injury 
of any sort during his period of service in World War II.  

4.  At the time of death, the veteran had been granted 
service connection for a depression reaction with an anxiety 
neurosis, rated as 30 percent disabling.  

5.  A service-connected disability is not shown to have 
caused or contributed significantly in producing or 
accelerating the veteran's demise.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have had a heart or lung 
disability or disability manifested by hypertension due to 
disease or injury that was incurred in or aggravated by 
service; nor may hypertension or heart disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2003).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in causing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless for the reasons specified below.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  

The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by October 2001 and December 2002 letters and April 
2003 Supplemental Statement of the Case, she and her 
representative have been notified of the evidence needed to 
establish the benefit sought, and via those documents, she 
has been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  The Board notes that 
letters to the veteran's private physician seeking 
clarification of a medical opinion dated in December 2001 and 
February 2003 were unanswered.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Factual Background 

A June 1944 X-ray study of the chest was negative for 
abnormality.  

On April 1946 separation medical examination, the examiner 
indicated that there was no history of illness or injury in 
service.  The veteran's skin and cardiovascular systems were 
noted as normal and blood pressure was 130/82.  

On June 1946 VA medical examination, the veteran reported 
that, while swimming in service in December 1944, he almost 
drowned but was rescued by two buddies.  He also indicated 
that he was stationed at an air base in Trinidad for four 
months before returning to the United States.  The veteran 
complained of nervousness, headaches and nausea that began 
after the drowning incident.  The examiner diagnosed anxiety 
neurosis.  

By August 1946 rating decision, the RO granted service 
connection for anxiety and assigned an evaluation of 10 
percent.  

On March 1947 VA medical examination, the veteran stated that 
he became nervous in service.  His blood pressure was 140/70.  
The veteran's respiratory system was found to be normal.  The 
examiner diagnosed mild anxiety psychoneurosis.  

In April 1947, the RO reduced the veteran's anxiety 
evaluation to no percent.  

In October 1956, the veteran was examined by a private 
physician.  On examination, his blood pressure was 135/70.  
The veteran complained of itching, burning and tingling when 
he was not taking medication.  The examiner noted the 
veteran's history of nervous symptomatology but stated that 
the veteran should be afforded a full medical examination.  

On November 1956 VA psychiatric examination, the examiner 
noted moderate tension, anxious expression and 
suggestibility.  The examiner noted that the veteran was 
immature and neglected to consider the consequences of his 
actions.  The examiner attributed the veteran's anxiety to 
the near drowning incident and financial difficulties and 
diagnosed mild to moderate anxiety reaction, personality 
disturbance and moderate inadequate personality.  

In November 1967, the veteran was hospitalized for anxiety 
symptoms.  A routine X-ray study of the chest was normal.  

By January 1968 rating decision, the veteran's evaluation was 
temporarily increased to 100 percent; thereafter, the 10 
percent evaluation was reinstated.  

Reactive depression was diagnosed on September 1968 VA 
psychiatric examination.  

By September 1968 rating decision, the veteran's service-
connected psychiatric disability evaluation was increased to 
30 percent.  

In October 1970, the veteran was again hospitalized.  His 
blood pressure at that time was 170/110.  With the exception 
of a deviated nasal septum, the rest of the physical 
examination was within normal limits.  The veteran reported 
symptoms of depression, but those symptoms diminished during 
hospitalization.  

The private medical records covering treatment for the period 
from 1972 to 1974 show an initial diagnosis of coronary 
atherosclerotic heart disease with angina pectoris in March 
1972, with continued treatment through December 1974.  

An electrocardiogram indicated old posterior damage to the 
veteran's heart.  A January 1975 statement from the veteran's 
private physician, Dr. Ketron, indicated that the veteran was 
totally disabled due to recurring chest pain.  

By February 1975 decision, the RO denied the veteran's claim 
for a total compensation rating based on individual 
unemployability.  

The veteran died in April 1987.  The veteran's death 
certificate identified cardiac arrest as the immediate cause 
of death due to arteriosclerotic heart disease.  Other 
significant conditions contributing to death but not related 
to the terminal disease condition listed above were chronic 
obstructive pulmonary disease (COPD) and hypertension.  

By June 1987 rating decision, the RO denied service 
connection for the cause of the veteran's death.  

In a November 1998 statement, Dr. K. reported that he had 
treated the veteran from 1972 until his death in April 1987.  
He stated that the veteran had arteriosclerotic heart 
disease, COPD and residual lung disease from his war 
injuries.  He further stated that it was almost a certainty 
that the veteran's cause of death was related to his military 
service.  

During her July 2000 hearing, the appellant submitted a 
photocopy of a reported VA outpatient identification card and 
a piece of a record of authorization for treatment for a 
service-connected disability.  The record reflected a 
reference to a chest or pleural cavity injury and indicated 
involvement of Muscle Groups II and III with "PO Residuals, 
5th Rib" and sinusitis.  

The appellant has submitted a statement, and also testified, 
that her husband sustained an injury to his chest when his 
ship hit a mine entering Trinidad Harbor in December 1944.  
She testified that he was thrown into the water with a piece 
of steel in his chest and was drowning when another sailor 
saved him.  She asserted that he had suffered a stroke and 
his first heart attack when he got to shore and was 
hospitalized for some time before returning to duty.  

She also testified that the veteran had a large protrusion 
over his left ribs, near his breast, that measured about the 
size of the top of her hand.  She stated that he had been 
told it was inoperable by VA doctors.  

In a letter dated in February 2001, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
the only ships that departed New York on December 22, 1944 
were the American cargo vessel, Liberty, and the British 
cargo ship, Ville d'Amiens and that neither ship was sunk as 
a result of a mine.  USASCRUR included a boarding card 
reflecting that the veteran arrived in Trinidad Harbor on 
December 24, 1944 as well as a document from the Department 
of the Navy reflecting that the two ships left New York on 
December 22, 1944, the American cargo vessel, Liberty, and 
the British cargo ship, Ville d'Amiens.  

In a March 2003 statement, the appellant asserted that she 
did not know the name of the ship aboard which the veteran 
sailed to Trinidad.  As well, she did not know the day in 
December 1944 on which the veteran's ship left for Trinidad.  


Law and Regulations 

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

In addition, certain diseases, such as cardiovascular-renal 
disease including arteriosclerosis and hypertension, when 
manifest to a compensable degree within one year after the 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a) (2003).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Initially, the Board notes that a review of the record 
reveals that diagnoses of arteriosclerosis, hypertension or 
lung disease did not appear until long after service.  
Indeed, from the records on file, the veteran is not shown to 
have been diagnosed with these conditions until the early 
1970's.  As such, service connection for those disabilities 
cannot be granted on an incurrence or presumptive basis.  
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for the cause of the veteran's death also 
cannot be granted based on Dr. K's November 1987 medical 
statement indicating that the veteran had arteriosclerotic 
heart disease, COPD and residual lung disease due to war 
injuries and that the cause of his death was related to 
service.  

The actual basis for the opinion is not only unclear, but it 
otherwise is not supported by the other medical evidence of 
record.  As such, the Board finds that it can have little or 
no probative value in this case as it is predicated on a 
factual basis that the veteran sustained some form of war 
injury during military service.  

Significantly, the letters to Dr. K. from VA in December 2001 
and February 2003 to obtain clarification were not answered.  
See 38 U.S.C.A. § 5103A.  As such, the Board determines that 
this conclusory opinion is not one upon the Board can 
comfortably rely.  

The Board reminds the appellant that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

It is the appellant's contention that the veteran sustained 
an injury to his chest when his ship hit a mine in December 
1944 and he was thrown into the water with a piece of steel 
in his chest and was drowning when saved by another sailor.  
She also reports that he had suffered a stroke and a heart 
attack when he got to shore.  

However, these assertions are not supported by the ample 
competent evidence that is of record.  The separation medical 
examination report indicates that there was no history of 
illness or injury in service.  

Had the veteran suffered a stroke and heart attack or chest 
injury of the form described in service, the examination 
report would have contained a reference to such.  Similarly, 
the VA examinations after service were negative for such a 
history or related findings.  

The appellant's assertions concerning these incidents in 
service are not credible in the Board's opinion.  Because 
such an antecedent event cannot be demonstrated in this case, 
the Board can find no nexus between the veteran's fatal heart 
and lung disease and service.  

A basis also has not been presented in the record for finding 
that the service-connected psychiatric disability played any 
causative or contributory role in the veteran's demise.  

Accordingly, based on a review of the entire record, the 
Board finds that the claim of service connection for the 
cause of the veteran's death must be denied.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's death to service, a medical opinion would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



